El Juez Asociado Señoe Todd, Je.,
emitió la opinión del tri-
bunal.
La única cuestión a resolver en este recurso es si el artículo 177 del Código Político y el párrafo 13 de la sección 34 de la Ley Orgánica prohíben que el demandante pueda recibir compensación por servicios prestados como veterinario de la Comisión Hípica Insular durante el período en que dicho demandante era un empleado del Departamento de Sanidad de Puerto Rico. En una acción sobre sentencia declaratoria la corte inferior resolvió que el demandante no tenía derecho *484a percibir dicha compensación y se baso (a) en la doctrina del caso de López v. Martorell, 59 F. (2d) 176, y (b) en que la Comisión Hípica Insular es nno de los organismos a qne se refiere el citado artículo 177 del Código Político, según quedó enmendado por la Ley núm. 124 de 2 de agosto de 1913 (Leyes de 1913-14, pág. 41)1
 El argumento principal del apelante de que la Comisión Hípica Insular no es un organismo que depende del gobierno porque sus fondos provienen de las jugadas que.se hacen en los hipódromos, carece de méritos. La frase “qne dependa del gobierno”, 'según se usa en el artículo 177 del Código Político, no significa necesariamente que la junta, comisión u organismo dependa económicamente del gobierno insular para su funcionamiento. El verdadero alcance y significado de dicha frase lo encontramos en el texto inglés del estatuto que se limita a decir “dependency thereof”. Es decir la prohibición incluye a cualquier funcionario o empleado regular del gobierno insular cuyo haber esté fijado por ley — como en el caso del apelante que desempeñaba el cargo de Inspector de Sanidad — que pretenda percibir paga *485o compensación adicional por servicio personal n oficial de cualquier género de cualquier junta, comisión u organismo que sea a su vez una dependencia del gobierno insular. [2] Que la Comisión Hípica Insular es una dependencia del Go-bierno Insular no tenemos duda, pues debe su existencia a una ley de la Legislatura 2 a virtud de la cual sus miembros son nombrados por el Gobernador con el consejo y consen-timiento del Senado de Puerto Eico; debe adoptar y usar un sello oficial del cual toman conocimiento judicial los tribunales, sus ingresos' son depositados en el Tesoro Insular y se mantienen en un fondo especial, y todo su funciona-miento está regulado por dicha ley.
Los fondos de la Comisión Hípica lo constituyen el 5 por ciento de los descuentos del 30 por ciento que se hagan en los hipódromos del total bruto apostado “en los ‘subscription funds’, ‘pools’, ‘mutuels’ y en cualquier otro sistema de apuestas que por reglamento autorice y regule la Comisión Hípica Insular.”. (Artículo 29 Ley de 1941). Los ingresos así obtenidos son invertidos o gastados, no como desee y determine la Comisión Hípica, sino en la forma en que la Legislatura expresamente ha provisto en el artículo 31 dé la Ley.3 IJna mera lectura de este artículo demuestra que si bien los fondos de la Comisión Hípica provienen de las apuestas hechas en los hipódromos dicho organismo, como *486dependencia del gobierno, sólo pnede invertirlos para los fines expresamente especificados por la Legislatura y ann en determinados casos necesita obtener la aprobación del Gober-nador de Puerto Rico. Siendo esto así, no pueden conside-rarse dichos fondos, como pretende el apelante, fondos pri-vados de la Comisión Hípica y a cuya inversión no pueda aplicarse la prohibición contenida en el artículo 177 del Có-digo Político, supra, y la disposición del párrafo 13 del ar-tículo 34 de la Carta Orgánica al efecto de que ninguna ley “permitirá a ningún funcionario o empleado percibir com-pensación por más de un cargo o empleo.” En el caso de López v. Mariorell, supra, se resolvió que esta prohibición del Acta Orgánica era aplicable aun en aquellos casos en que los cargos sean compatibles — como sostiene el apelante que lo son los que él desempeñó.
El hecho de que la Legislatura en el año 1943 aprobara una ley4 enmendando el artículo 15 de la Ley Hípica, al efecto de que el pago de los honorarios de un veterinario nombrado por la Comisión Hípica Insular, cuando dicho veterinario presta además servicios al Gobierno de Puerto Rico, no estará sujeto a la prohibición contenida en el artículo 177 del' Código Político, tiende a demostrar que la Legislatura consideró que dicha enmienda era necesaria para excluir un caso como el del apelante de los efectos de dicha prohibición. *487Asumiendo, sin resolverlo, que dicha enmienda sea válida, no obstante la prohibición contenida en la sección 34 de la Carta Orgánica, es obvio qne a la misma no puede dársele efecto retroactivo para cubrir el caso del apelante, ya que la Legislatura expresamente no lo dispuso así. Artículo 3 Código Civil.

Debe confirmarse la sentencia apelada.


(1)“ Articule 177. — Ningún funcionario o empleado que esté regularmente empleado en el servicio del Gobierno Insular, o de cualquier municipio, u orga-nismo que dependa del Gobierno, cuyo salario, haber o estipendio sea fijado de acuerdo con la ley, recibirá paga adicional, o compensación extraordinaria de ninguna especie, del Gobierno Insular a de eualqwier municipio, junta, comisión u organismo que dependa del Gobierno, en ningwna forma, por servicio personal u oficial de cualquier género, aunque sea prestado en adición a las funciones ordina-rias de dicho funcionario o empleado, a menos que la referida paga adicional o compensación extraordinaria esté expresamente autorizada por la ley, y conste expresamente en la correspondiente asignación que ésta se destina a dicha paga adicional o compensación extraordinaria; Disponiéndose, sin emba/rgo, que nada de lo aquí provisto tendrá aplicación a los médicos y practicantes que presten sus servicios en las cárceles de distrito y establecimientos sanitarios y benéficos a cargo de El Pueblo de Puerto Kieo, los cuales podrán percibir, en lo que respecta a médicos, una remuneración adicional por este concepto que no exceda del cin-cuenta (50) por ciento del sueldo principal que disfrutaren como empleados de El Pueblo de Puerto Kieo o de cualquier municipalidad de la Isla; Y disponién-dose además, que nada de lo contenido en este Artículo se interpretará en el sentido de que afecte o modifique cualesquiera disposiciones de leyes vigentes en que se ordene la suspensión, total o parcial, de los preceptos de dicho Artículo 177.” (Bastardillas nuestras.)


(2)Ley núm. 11 de 18 de abril de 1932 (Leyes de 1931-32, pág. 195), subsi-guientemente enmendada varias veces, siendo la última por la Ley núm. 184 de 14 de mayo de 1941 ((1) pág. 1387).


(3)‘ 'Artículo 31. — La Comisión Hípica Insular dispondrá de no más del ochenta (80) por ciento de dichos ingresos para el pago de sus dietas o sueldos, así como los de sus funcionarios y empleados y los gastos corrientes, y para con-tribuir a aumentar los premios de las carreras en que se otorguen copas o trofeos y para asignar premios a los ‘jooheys’ y ‘trainers’ y dueños de caballos y a los dueños de potreros en la forma y cuando dicha Comisión lo creyere conveniente a los intereses del deporte hípico y para el mejoramiento de la raza caballar en Puerto Eico. No menosdel veinte (20) por ciento restante será repartido en la forma siguiente: el setenta (70) por ciento para ser repartido proporcionalmente entre los municipios para ser invertido en el sostenimiento de comedores escolares en la zona urbana y el balance del treinta (30) por ciento para ser repartido entre las instituciones benéficas que no e3tén sostenidas por el estado y en las *486cantidades quo determinare dicha Comisión con la aprobación del Gobernador de Puerto Bico. Disponiéndose, que el por ciento anteriormente designado para los comedores escolares, por la presente se asigna a los fondos de la Comisión Hípica Insular, por el término de un año, a partir de julio 1ro. 1941, para solventar el déficit de dicha Comisión según figure en la indicada fecha; V entendiéndose, que al vencimiento de dicho año, o sea, a partir de julio 1ro. 1942, dicho por ciento asignado a los comedores escolares, se distribuirá a los mismos, en la forma an-teriormente dispuesta por esta Ley. Disponiéndose, además, que la Comisión Hí-pica Insular de sus otros ingresos consignará en el presupuesto que ha de regir para el año fiscal 1941-42 la cantidad necesaria adicional para solventar dicho déficit. Y disponiéndose, además, que la Comisión Hípica Insular asignará anual-mente en su presupuesto una cantidad no menor de $1,000 para crear un fondo de reserva, hasta la suma de $15,000, y contra el cual fondo, solamente podrá girar con la aprobación del Gobernador de Puerto Bico. ”


(4)Ley núm. 85 de 12 de mayo de 1943 (pág. 199).